                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

MICHAEL C. SCHAUFELE and                                                  PLAINTIFFS
MARTHA B. SCHAUFELE

v.                        CASE NO. 4:18-CV-00420-BSM

WRIGHT MEDICAL TECHNOLOGY, INC.,
and JOHN DOES I-V                                                        DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 6th day of July, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
